Citation Nr: 0824779	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  05-05 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of non-
service-connected pension benefits in the amount of 
$6,310.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1972 to October 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 decision by the RO's Committee 
on Waivers and Compromises.


FINDINGS OF FACT

1.  In December 1978, the veteran submitted an application 
for non-service-connected VA pension benefits; he indicated 
that his monthly income consisted of Social Security 
Administration (SSA) disability benefits.

2.  In April 1979, the RO granted the veteran's pension 
claim.  

3.  In a December 1991 letter the veteran was informed that 
his award was directly related to total family income, and 
that any change in income must be promptly reported to VA.

3.  In July 2002, the veteran reported that his SSA 
disability benefits had increased, and he asked that his VA 
pension be terminated immediately.

4.  In a September 2002 letter, the RO notified the veteran 
that he owed the Department of Veteran's Affairs $6,310.00, 
due to a change in his compensation and pension benefits.  

5.  The evidence does not establish that the assessed 
overpayment is the result of overt fraud, misrepresentation, 
or bad faith on the veteran's part.

6.  Based on all factors, it would not be against equity and 
good conscience to recover the overpayment.


CONCLUSION OF LAW

Recovery of the overpayment of VA non-service-connected 
pension benefits, in the amount of $6,310.00, would not be 
against equity and good conscience; the appeal is denied.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 
1.965 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In December 1978, the veteran submitted an application for 
non-service-connected VA pension benefits.  On the 
application, he indicated, among other things, that his 
monthly income consisted of SSA disability benefits.

In April 1979, the RO granted the veteran's pension claim.  

The RO issued a confirmed rating decision in March 1981 and 
sent him a letter notifying him that his pension award would 
continue.

Beginning in January 1986 the veteran submitted Eligibility 
Verification Reports (EVRs) in which he reported his monthly 
income.  The veteran submitted EVRs dated in December 1987, 
December 1988, November 1989, November 1991, November 1992, 
and October 1993.  He indicated that he was unmarried.  On 
the November 1991 EVR the veteran indicated that he received 
an inheritance in the amount of $4,400.00.  At all other 
times his only source of income was reported to be SSA 
disability income.  In a December 1991 letter the RO informed 
him, in part, that the award was based on his report that he 
received only SSA disability income.  He was specifically 
notified that:

The rate of VA pension is directly 
related to total family income.  We must 
adjust the payments whenever this income 
changes.  You must notify us immediately 
if income is received from any source 
other than that shown above.  You must 
also report any changes in the income 
shown above.  Your failure to promptly 
tell VA about income changes may create 
an overpayment.

In July 2002, the veteran reported that his Social Security 
income had increased.  He asked that his VA pension be 
terminated.  He requested a waiver of all overpayments due to 
no fault of his own.  

Later in July 2002, the RO contacted the veteran and 
indicated in a Report of Contact that the veteran was 
informed that his award had already been adjusted and VA did 
not need to stop his pension benefits.  

However, in a September 2002 letter the RO informed the 
veteran that he owed the Department of Veteran's Affairs 
$6,310.00.  The veteran requested a waiver of the debt in a 
December 2002 statement.  

The veteran submitted Medical Expense reports dated in 
January 2001 and January 2002.  He did not report any change 
in his income at those times.  He received letters dated in 
May 2001 and April 2002 in which he was informed that his 
pension benefits would remain the same.  

The RO obtained information from the Social Security 
Administration indicating that the veteran's income had 
increased in January 2001.  

The Board notes that an undated VA Form 5655 (Financial 
Status Report) was received via fax in January 2004.  A date 
stamp indicates that the form was received at the VA Debt 
Management Center on October 7 but the year is not clear 
because the stamp was placed over other print on the form.  
It appears that a VA employee initialed the form on October 
16, 2002.  The report indicates that the veteran's net 
monthly income less expenses was negative $200 at that time.  

In a January 2004 decision the RO's Committee on Waivers and 
Compromises determined that the veteran did not report that 
his SSA disability benefits had increased until December 
2002.  This had the effect of creating an overpayment in the 
amount of $6,310.00.

The issue presently before the Board is whether VA should 
waive recovery of the overpayment.  In a written statement, 
the veteran stated, in effect, that he is unable to repay any 
overpayment and he said any overpayment would create mental 
and financial stress for him.  However, on his VA Form 9 he 
indicated that the amount VA was withholding was excessive 
and he proposed that a lower rate of repayment was justified 
as his only income came in the form of SSA benefits.  In a 
February 2005 statement the veteran's representative 
indicated that the veteran understood and acknowledged his 
responsibility to repay the debt.  The veteran's 
representative stated that the veteran contends that the 
amount being withheld by VA created a severe financial 
hardship for the veteran.  However, as noted, the issue 
currently on appeal is whether a waiver of overpayment was 
proper, not whether the amount of the current monthly 
installment was proper.  

II.  Legal Analysis

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and if the recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 
1.963(a) (2007).  The standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  38 
C.F.R. § 1.965(a).  In making this determination, 
consideration is given to the following elements, which are 
not intended to be all inclusive: (1) fault of the debtor 
(where actions of the debtor contribute to creation of the 
debt); (2) balancing of faults (weighing fault of the debtor 
against VA fault); (3) undue hardship (whether collection 
would deprive the debtor or his family of basic necessities); 
(4) defeat the purpose (whether withholding of benefits or 
recovery would nullify the objective for which the benefits 
were intended); (5) unjust enrichment (whether failure to 
make restitution would result in unfair gain to the debtor); 
and (6) changing positions to one's detriment (whether 
reliance on VA benefits results in relinquishment of a 
valuable right or incurrence of a legal obligation).  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  When all the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the request for waiver, or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the 
request, in which case the request is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the present case, the evidence does not establish that the 
assessed overpayment is the result of overt fraud, 
misrepresentation, or bad faith.  The veteran's 
representative has argued that the veteran understands and 
acknowledges his responsibility to repay the debt and the 
veteran proposed that the monthly installment amount be 
reduced.  

Turning to consideration of the various factors set out in 38 
C.F.R. § 1.965(a), pertaining to waiver, the Board finds, 
first, that the veteran was solely at fault in the creation 
of the present overpayment.  The veteran submitted EVRs dated 
from January 1986 to October 1993.  He indicated in a 
November 1991 EVR that he received an inheritance.  Moreover, 
in a December 1991 letter the RO informed him that it was his 
responsibility to report any changes in income.  He submitted 
information pertaining to his medical expenses in January 
2001 and January 2002 and failed to report any changes in his 
income at those times.  The veteran submitted a statement in 
December 2002 in which he indicated that his SSA benefits had 
increased and he requested that his VA pension benefits be 
terminated.  The RO informed him that the change in income 
resulted in an overpayment.  Thus, it cannot be said that VA 
bears any fault in the creation of the overpayment.  It is 
clear that the veteran's actions, or lack thereof, were the 
sole cause of the overpayment, without any fault on the part 
of VA.

Another factor to be considered is undue hardship.  In this 
regard, the Board notes that the undated Financial Status 
Report initialed by a VA employee in October 2002 indicates 
that the veteran's net monthly income less expenses was 
negative $200 at that time.  While the report indicates that 
the veteran did not have a monthly surplus, it bears 
repeating that the veteran's representative indicated that 
the veteran understood and acknowledged his responsibility to 
repay the debt.  Further, it is noted that his expenses 
consisted of, in large part, a $598 monthly payment for a car 
valued at $27,000.  In this regard, it should be noted that 
the Government is entitled to the same consideration as other 
creditors.

In view of the fact that the veteran has conceded that the 
debt is justified and that the amount of his monthly 
installment should be reduced, it is the Board's conclusion 
that recovery of the overpayment in this case would not cause 
undue hardship.  

The Board must also consider whether recovery of the 
overpayment would defeat the purpose of the benefit, and 
whether failure to make restitution would result in unfair 
gain to the veteran.  Here, as noted above, the evidence 
shows that while the veteran's monthly income is not adequate 
to cover monthly expenses, he has proposed to submit a 
monthly payment, albeit less than the amount currently 
withheld by VA.  Further, his monthly income in 2002 was in 
excess of that which is ordinarily permissible in order to 
qualify for pension.  See, e.g., 38 U.S.C.A. § 1521 (West 
2002).  Under the circumstances, the Board finds that 
recovery of the overpayment would not serve to nullify the 
objective for which the benefits were intended.  Moreover, 
inasmuch as the veteran was not entitled to the benefits in 
question when he received them, allowing him to retain those 
benefits would constitute unjust enrichment.

Finally, the Board must consider whether the veteran changed 
positions to his detriment in reliance upon the additional 
benefit.  In this regard, the Board notes only that the 
veteran has not contended, and the evidence does not show, 
that he has relinquished a valuable right or incurred a legal 
obligation in reliance on the benefits here in question.

Based on the foregoing considerations, it is the Board's 
conclusion that the preponderance of the evidence is against 
waiver of recovery of the overpayment here at issue.  As 
outlined above, the veteran was solely at fault in the 
creation of the debt.  There is nothing to show that he has 
relied on the benefits to his detriment or that recovery 
would cause him undue hardship or otherwise defeat the 
purpose of the benefit.  Further, allowing him to retain the 
benefits he received would result in unfair gain.  In the 
final analysis, the Board is of the opinion that, based on 
all factors, it would not be against equity and good 
conscience to recover the debt.

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 and Supp. 
2007)).  Although the VCAA is applicable to many types of 
claims, the United States Court of Appeals for Veterans 
Claims has held that it does not apply to requests for waiver 
of recovery of overpayment under Title 38 U.S.C. chapter 53.  
See Lueras v. Principi, 18 Vet. App. 435, 437-38 (2004).


ORDER

The appeal is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


